5 N.Y.3d 817 (2005)
836 N.E.2d 1148
803 N.Y.S.2d 25
LAWRENCE KNOLL, Appellant, et al., Plaintiff,
v.
SEAFOOD EXPRESS et al., Respondents.
Court of Appeals of the State of New York.
Decided September 15, 2005.
*818 Michael N. David, New York City, for appellant.
Geoghan Cohen & Bongiorno, L.L.C., New York City (Joseph R. Bongiorno of counsel), for respondents.
Before: Chief Judge KAYE and Judges G.B. SMITH, CIPARICK, ROSENBLATT, GRAFFEO, READ and R.S. SMITH concur.


*819 OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
In light of the fact that plaintiff's benign brain stem angioma condition preexisted the accident, plaintiff failed to submit medical proof sufficient to rebut defendants' submissions and to show that he suffered a serious injury that is causally related to the accident (see Pommells v Perez, 4 NY3d 566, 580 [2005]).
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, with costs, in a memorandum.